DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 30-33 and newly added claims 34-41 in the reply filed on 02/08/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 30-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by both of WO2014/201167 (filed 06/11/2014; Peterson) and WO/2015/002724 (filed 06/11/2014; Peterson), both of which claim priority to US Provisional 61/972212, filed 03/28/2014. It is noted that the specification and Figures of both Peterson documents appear to be the same and are addressed as one, below.
inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Peterson teaches a method for generating SC- cells following a progression of differentiation that uses a rho-associated protein kinase inihibitor (Rocki) and Staurosporine (SSP) when cells are PDX1+;Nkx6.1+ pancreatic progenitors (PP2) (see Fig. 15A and also Fig. 14B-C, para 66, and para. 632), meeting the limitations of claim 30. 
Claim 31 limits the Rocki to a genus that includes Y-27632, which is taught by Peterson at para 630.
Claim 32 requires the Rocki be used at 0.1 to 110 m, which is taught in Peterson at Figure 15C (10 m).
Claim 33 requires the cell not be genetically modified and Peterson teaches at para. 4 that the cell can, or can not, be genetically modified. 
Claim 34 requires the SSP be used at 0.1 to 110 m, which is taught in Peterson at para. 42 (100nm, which is 0.1m).

.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

1) Claims 30-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37 and 50 of copending Application No. 16573985 in view of Okazaki (1988, Experimental Hematology, 16:42-48). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 30 is drawn to a composition comprising NKX6.1+/PDX1+ pancreatic progenitor cells, a Rocki, and staurosporine. The composition is recited in claim 37 of ’985 with the exception the claim refers to a generic protein kinase inhibitor. However, it was well known at the time of filing that staurosporine was an exemplary protein kinase inhibitor. In fact, Okazaki taught staurosporine can be used to enhance differentiation induced by various compounds. Thus, it would have been obvious at the time of filing to use staurosporine as the protein kinase inhibitor in the claimed differentiation cell culture of ‘985. Claim 50 is a method wherein  NKX6.1+/PDX1+ pancreatic progenitor cells are cultured with a protein kinase inhibitor and Rocki.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 

Claim 30 is drawn to a composition comprising NKX6.1+/PDX1+ pancreatic progenitor cells, a Rocki, and staurosporine. Claim 3 of ‘503 is drawn to pancreatic progenitor cells expressing PDX1 and NKX6.1. Claim 37 recites inclusion of RA, which is recited in claim 8 of ‘503. Claims 36 recites inclusion of Sant1, which is recited in claim 12 of ‘503.  ‘503 does not teach any of the 2 additional components claim 1 of the instant application, Rocki and staurosporine. However, such was known in the art at filing. 
Both Peterson references teach a method for generating SC- (see Figure 14A, paragraph 66). Claim 30 requires additional components beyond those taught in Figure 14 of Peterson. These components are outlined in Figure 15 and paragraph 67 of Peterson and Rocki and Staurosporine when cells are PDX1+;Nkx6.1+ pancreatic progenitors (PP2) (see also Peterson at paragraph 632). 
It would have been obvious at the time of filing to carry out a method of generating stem cell-derived SC- cells comprising contacting a cell population with agents to direct differentiation and obtain the population of cells as claimed using the claimed additives as taught by Peterson. One would have been motivated to make such a combination as Peterson states that the modified protocol (i.e. adding the agent) results in more, pure clusters. Paragraph 67 also teaches that Rock inhibitor improves cell survival (Fig 15C). One would have had a reasonable expectation of success in making such a combination as the methods of '503 and Peterson, without the additives of Peterson, are the same and hence, the combination of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3) Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,927,350 in view of WO2014/201167 (filed 06/11/2014; Peterson; IDS) and WO/2015/002724 (filed 06/11/2014; Peterson; IDS). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 30 is drawn to a composition comprising NKX6.1+/PDX1+ pancreatic progenitor cells, a Rocki, and staurosporine. Claim 1 of ‘350 is drawn to endocrine progenitor cells expressing PDX1 and NKX6.1. ‘350 does not teach the 2 additional components recited in claim 1 of the instant application, Rocki and staurosporine. However, addition of these compounds to pancreatic differentiation media was known in the art at filing. 
Both Peterson references teach a method for generating SC- cells as required by claim 1 (see Figure 14A, paragraph 66). Claim 30 requires additional components beyond those taught in Figure 14 of Peterson. These components are outlined in Figure 15 and paragraph 67 of Peterson and include Rocki and staurosporine when cells are PDX1+;Nkx6.1+ pancreatic progenitors (PP2) (see also Peterson at paragraph 632). 
It would have been obvious at the time of filing to carry out a method of generating stem cell-derived SC- cells comprising contacting a cell population with agents to direct differentiation and obtain the population of cells as claimed using the claimed additives as taught by Peterson. One would have been motivated to make such a combination as Peterson states that the modified protocol (i.e. adding the agent) results in more, pure clusters. 
4) Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11,13,15,16,18 of allowed USSN 16/934,333 in view of US 8,859,286 (Agulnick; IDS). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 30 is drawn to a composition comprising NKX6.1+/PDX1+ pancreatic progenitor cells, a Rocki, and staurosporine. Claim 1 of ‘333 is drawn to pancreatic progenitor cells expressing PDX1 and NKX6.1 and a protein kinase inhibitor. Claims 6-7 limits the protein kinase inhibitor to staurosporine or an analog. Claim of ‘333 claim additional components that are not recited in the instant claims but inclusion of additional components does not render the subset nonobvious. ‘333 does not teach inclusion of a Rocki. However, such was known in the art at filing. 
Agulnick teaches PDX1/NKX6.1 expressing pancreatic progenitor cells (see 185) are obtained after stage 4 culture (as with the claimed invention) and in stage 5, the cells can be cultured with a rho-kinase inhibitor to improve cell adhesion.  
It would have been obvious at the time of filing to add a Rocki to the PDX1/NKX6.1 expressing pancreatic progenitor cells and staurosporine of ‘333 to arrive at that which is now claimed. 


Claim 30 is drawn to a composition comprising NKX6.1+/PDX1+ pancreatic progenitor cells, a Rocki, and staurosporine. Claim 1 of ‘412 is drawn to pancreatic progenitor cells expressing PDX1 and NKX6.1. 
Claim 37 recites inclusion of RA, which is recited in claims 8,9,10,14-15 of ‘412. Claim 36 recites inclusion of Sant1, which is recited in claim 16-17 of ‘412.  ‘412 does not teach inclusion of a staurosporine or Rocki. However, such was known in the art at filing. 
Agulnick teaches PDX1/NKX6.1 expressing pancreatic progenitor cells (see 185) are obtained after stage 4 culture (as with the claimed invention) and in stage 5, the cells can be cultured with a rho-kinase inhibitor to improve cell adhesion.  As well, Okazaki taught that staurosporine was an exemplary protein kinase inhibitor that can be used to enhance differentiation induced by various compounds. Thus, it would have been obvious at the time of filing to use both a Rocki and staurosporine in the claimed differentiation cell culture of ‘412. 
It would have been obvious at the time of filing to add a Rocki to the PDX1/NKX6.1 expressing pancreatic progenitor cells and staurosporine of ‘333 to arrive at that which is now claimed. 
6) Claims 30-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10,12-18,220-22 of copending Application No. 16934885 in view of Okazaki (1987, Experimental Hematology, 16:42-48). Although the claims at issue are not identical, they are not patentably distinct from each other.

Rock inhibitors recited in claim 2 are also recited in claims 3-6 of ‘885. Claim 37 recites inclusion of RA, which is recited in claims 12-14 of ‘885. Claim 36 recites inclusion of Sant1, which is recited in claim 16 of ‘885.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7) Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,253,298. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 30 is drawn to a composition comprising NKX6.1+/PDX1+ pancreatic progenitor cells, a Rocki, and staurosporine. Claim 1 of ‘298 is drawn to a method of contacting pancreatic progenitor cells with Rocki and staurosporine to generate pancreatic progenitor cells expressing PDX1 and NKX6.1, which is the product of the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632